                               CASE 0:20-cv-02359-NEB-LIB Doc. 1 Filed 11/19/20 Page 1 of 6

Pro Se 2 (Rev.   I   2/l6) Cornplaint and Request for Iniunction



                                               IJNnnn SrarBs Dtsrrucr CoURT                                       REEEryFN
                                                                                                                         EY MAIL
                                                                         for the
                                                                   DistrictofMinnesota                             $t0v 19        gmCI
                                                                                               H
                                                                                                         CLERK U.rt. DISTRICT Uvur{1
                                                                                Division                       ST PAU!, MN

                                Gary L. Coson
                                                                                                     20-cv-2359 NEB/LIB
                                                                                   cur" No.
                                                                            I                  (to hefilled in by the Clerk's   ffice)
                                                                            )
                                   Plainrtff$)
                                                                            )
(Write the Jbll nune of each plaintilf who is Jiling this complaint.
If the names of all the plaintifrs cannotfit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)



             The Minnesota Secretary of State
                 The State of Minnesota



                                  Defendan(s)                               )
(Write thefull name of each clefendant wfui B being sued. If the            (
names ofall the defendan* cannotftinthe space above, please                 )
write "see attached" in the space and attnch an additional page
with thefuU list oJ'names.)



                                          COMPLAINT AND REQ{IEST FOR INJT]NCTION                                          SCANN
                                                                                                                                                    C
                                                                                                                           NO\/ 1        g   2020
I.        The Parties to This Complaint
          A.               The Ptaintiff(s)                                                                         U,S. DISTRICT COURT       SI    PAUL



                           Provide the information below for each plaintiffnamed in the complaint. Attach additional pages                     if
                           needed.

                                      Name                             Gary L. Coson
                                      Sffeet Address                   1231 Madison Avenue #316
                                      City and County                  Detroit Lakes, Becker
                                      State and Zip Code               Minnesota 565014141
                                      TelephoneNumber                  (415)233-9682
                                      E-mail     Address               constitutionmanl@outlook.com


          B.               The Defendant(s)

                           Provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                           include the person's job or fitle ftf known). Attach additional pages if needed.

                                                                                                                                              Page   I of   6
                        CASE 0:20-cv-02359-NEB-LIB Doc. 1 Filed 11/19/20 Page 2 of 6

Pro Se 2 (Rev. 12110 Comolaint andRequest for Iniunction


                     Defendant No.      I
                               Name                                 Minnesota Secretary of State
                                          6fnnawnS Bibi Black, General Counsel
                               Job or Title

                               Street Address      100 Rev Dr Martin Luther King Jr Boulevard,          Ste. 180
                               City and County     St. paul, Ramsey
                               State and ZipCode   MN Sblbs
                               Telephone     Number                 rc5;)201-1926
                               E-mail Address       (If tnown)



                     DefendantNo.2
                               Name                                 State of Minnesota
                               Job or Title {|f known)              Keith Ellison, MN Attomev General
                               Street Address                       445 Minnesota Street, Ste.1400
                               City andCounty                       St. paul, Ramsey
                               State and Zip Code                   MN 55101
                               Telephone Number                     (S00) 657-3787
                               E-mail Address       (iJ' lmown)




                    DefendantNo.3
                               Name
                               Job or Trtle (dknown)

                               Street Address

                               City and County
                               State and    ZipCode
                               TelephoneNumber
                               E-mail Address       (iJ'   known)



                    DefendantNo.4
                               Name

                               Job or Title (tfkarawn)
                               Street Address

                               City and County
                               State and Zip Code

                               TelephoneNumber
                               E-mail Address       (d known)




                                                                                                                   Prge1of 6
                           CASE 0:20-cv-02359-NEB-LIB Doc. 1 Filed 11/19/20 Page 3 of 6

Pro Se 2 (Rev. I 2/l 6) Complaint and Request for Iniunction


           Basis for Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
           parties. Under 28 U.S.C. $ 133 I , a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of one State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
           diversity of citizenship case, no defendant may be aeitizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction?                  (check alt that apply)

                       Federal question                                   I     Oi.r"rrity of citizenship


           Fill out the paragraphs in this section that apply to this case.

           A"         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal freaties, and/or provisions of the United States Constitution that
                      are at issue in this case.
                       United States Constitution            Micle    1 Section 2[1]
                      The perpetuating of violations of the Civil Rights Act Title 18 USC 245b(2XA)



           B.         If the   Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.          If   the   plaintiffis   an individual

                                             Theplaintifl        (narne) Gary L. Coson                          , is a citizen of the
                                             State of (nanel Minnesota



                                 b.          lf the plaintiffis       a corporation

                                             Theplaintiff,       fuane)                                         , is incorporated
                                            under the laws of the State of            tuame)

                                             and has its principal place of business in the State of @awe)




                                 (If more than one plaintif is narned in the complaint, sttach an additional page providing the
                                 sarne informati onfor eq.ch additional plaintitf.)
                      2.         The Defendant(s)

                                 a.          [f the defendant is an individual
                                             The defendant, (name) State of MinnesotalSecretary of State        , is a citizenof
                                            the State of TnarneS Minnesota                                    Or is a citizen of
                                             (breign natinn)



                                                                                                                             Page3   of   6
                               CASE 0:20-cv-02359-NEB-LIB Doc. 1 Filed 11/19/20 Page 4 of 6

Pro Se 2 (Rev.   I   Zl6)   Complaint and Request for Iniunction




                                      b.         Ifthe defendant is a corporation
                                                 Thedefendant,     (name)                                     ,isincorporatedunder
                                                 the laws of the State of fuane)                                        , and has its
                                                 principal place of business in the State of (nane)
                                                 Or is incorporated under the laws of foretgn nation)
                                                 and has its principal place of business in (natne)


                                      (If more than one defendant is named in the complaint, attach an additional page providing the
                                      s ame infortna ti on for each addi tio nal defendant. )

                            3.        The Amount in Controversy

                                      The amount in controversy-the amount the plaintiffclaims the defendant owes or the amount at
                                      stake-is more than $75,000, not counting interest and costs of court, because (explarn):




m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiffharm or violated the plaintiffs rights,
          including the dates and places of that involvement or conduct. If more rhan one claim is asserted, numbEr each
          claim and write a short and plain statement of each claim in a separate paxagaph. Attach additional pages if
          needed.

          A.                Where did the events glving rise to your claim(s) occur?
                            ln the State of Minnesota




          B.                What date and approximate time did the events grving rise to your claim(s) occur?
                            November 3,2024




                                                                                                                             Page4of    6
                         CASE 0:20-cv-02359-NEB-LIB Doc. 1 Filed 11/19/20 Page 5 of 6

Pro Se 2 (Rev. I 2ll 6) Comolaint and Request for Iniuncdon


           C.         What are the facts underlying your claim(s)? (For example:   What happened to   yrru? Who did what?
                      Was anyone else    involved? Who else ssw what happened?)
                      The defendants are in the process of viofatng the United States Constitution and the Constitutional
                      definition of the word 'People" by making a false certification of the Elections thereby €using
                      candidates to commit a felony by taking the Oath of Office (Title 18 USC 912: False Personation) and
                      the Secretary of State commiting a felony by making that false ceffication fFitle 18 USC 2: Aiding).




Iv.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
         No money is involved with this case but our Constitutional Rights are at risk of being lost if the Democracy
         Constitution, that is made and not written, is allowed to go fonrard that throws away your Constitutional Rights
         because you do not have "the rights you think the founding fathers gave you" (Rev. Ludder, Political Science
         Instructor, Santa Rosa Junior College, Santa Rosa, CA(1997)).




v.        Relief

          State briefly and precisely what damages or other relief the plaintiffasks the court to order. Do not make legal
          arguments. Include any basis for claiming that the Erongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exe,mplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          ounitive money damr
         Declare the elebtion ntfifhO void in the United States until an election can be had that complies with the United
         States Constttution under Article 1 Section 2[1] and the Constitutional definition of the word "People" in that
         section for United States Senator and House of Representatives.




                                                                                                                            Page 5   of   6
                         CASE 0:20-cv-02359-NEB-LIB Doc. 1 Filed 11/19/20 Page 6 of 6

Pro Se 2 (Rev. 121 6) Complaint and Request for Injunction




VL        Certification and Closlng

          Under Federal Rule of Civil Procedure 11, by signing below, I certifu to the best of my knowledge, information,
          and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary deluy, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support oq if specifically so identified, will likely have evidentiary support after a reasonable
          oppo*unity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A-           tr'or Parties Without an Attorney

                       I agree to provide the Clerk's Office with any changes to my address where case-related papes may be
                       served I undentand that my failure to keep a current address on file with the Clerk's Office may result
                       in the dismissal ofmv case.


                       Date of   siening:                    11l14lZAZA


                       Signature of Plaintiff
                       PrintedName of Plaintiff
                                                              -?u/.1 , <C*="--
                                                             Gary L. Coson
                   ,
          B.           For Attorneys

                       Date of siqning:



                       Signahne ofAttomey
                       PrintedName ofAttomey
                       BarNumber
                       Name of Law Firm
                       Sheet Address

                       State and   Zip Code
                       Telephone Number
                       E-mail Address




                                                                                                                       Page 6   of   6
